Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philomin et al. (US 2003/0108227) in view of Prabhu et al. (US 2021/0289248).

Regarding claim 1 and 16, Philomin discloses a remote control device and method for customizing a user interface, comprising:
an input interface configured for capturing a fingerprint of a user (See Fig 3 fingerprint scanner, see also [0021]);
memory for storing (See Fig 3 and [0021] memory 28 storing pre-stored fingerprint data):
program code for controlling a specified content provider apparatus, and a plurality of user identification files, each user identification file including data associated with a reference fingerprint of a user (See [0023] preprogramming command based on detecting different fingers for controlling the STB/TV, see also [0020-0021] reference fingerprints for users );
a remote control processor configured to compare the captured fingerprint with at least one reference fingerprint stored in memory, the remote control processor executing the program code to generate a control signal based on a result of the comparison (See [0020-0023] comparing the fingerprint to the pre-stored fingerprint data in the memory of the remote.  See [0023-0026] after determining the identity of the scanned fingerprint all the channels preprogrammed for that particular fingerprint are provided to the user in step 76), and
a remote control transmitter configured for transmitting the control signal to a multimedia device (See Fig 3 and [0021] IR transmitter).

when the captured fingerprint does not match the at least one reference fingerprint, the control signal includes command data for instructing the multimedia device to generate a default user interface.
Prabhu discloses that it was known to analyze a users biometric input; and 
when logic the captured fingerprint is identified the system stores the identified user ID and sets the multimedia device to a customized user interface for the identified user (See Fig 3 and Guide display order, set DVR list order, and set current channel based on user ID) and when a user is not identified the user interface is set to a default user interface (See Fig 3 and [0030] [0051]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Philomin with the known methods of Prabhu predictably resulting in when the captured fingerprint matches the at least one reference fingerprint, the control signal includes at least a user profile identifier associated with the captured fingerprint and command data for instructing the multimedia device to generate a customized user interface for the identified user; and when the captured fingerprint does not match the at least one reference fingerprint, the control signal includes command data for instructing the multimedia device to generate a default user interface by applying the court recognized rational of applying a known technique to a known device (method, or product) 

	
Regarding claim 2, Philomin and Prabhu further disclose the device of claim 1, wherein the control signal includes instructions for generating a user interface customized according to at least one of viewing history and viewing preferences provided in the user profile of the identified user (See Prabhu [0030-0035] tracking viewing history for individually identifiable users for customizing program guide etc.).

Regarding claim 3, Philomin and Prabhu further disclose the device of claim 1, wherein the control signal includes instructions for generating a user interface which includes options for controlling display, audio, and playback options of the content provider apparatus (See [0023] [0028] [0058] filtering or prioritizing playback option for content based on the current user).

Regarding claim 4, Philom  and Prabhu further disclose the device of claim 1, wherein the program code includes an application program for controlling the multimedia device, and in executing the program code the remote control unit is a device dedicated for controlling the multimedia device (See Philom [0006-0007] processor programmed , see Prabhu [0023] programming instructions stored in memory for when executed by the processor to perform the methods).

Regarding claim 5, Philom and Prabhu further disclose the device of claim 1, comprising: a control circuit which includes the processor (Philom See [0006-0007] and Prabhu [0020] processor).

Regarding claim 6, Philom and Prabhu further disclose the device of claim 5, and in executing the program code the remote control unit is a device dedicated for controlling the multimedia device and generating commands to operate a control circuit (See Philom Fig 3 and [0017-0018] for controlling TV).
Philom does not explicitly disclose wherein the program code includes firmware for generating commands to operate the control circuit.
OFFICIAL NOTICE is taken that program code including firmware was notoriously well known in the art of computer hardware.
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Philom with the known methods of the notoriously well-known feature predictably resulting in the program code includes firmware for generating commands to operate the control circuit by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the notoriously well-known benefit of providing low-level control of hardware components.

	


Regarding claim 7, Philom and Prabhu further disclose the device of claim 1, wherein: at least one of the plurality of user identification files includes data associated with a plurality fingerprints, each fingerprint being associated with a different finger and a different control signal generated by the remote control processor (See Philom [0025] assigning  a preferred group of channels to each finger).

Claim 8-9, 11-12, 17, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philomin et al. (US 2003/0108227) in view of Prabhu et al. (US 2021/0289248) and further in view of Nijim et al. (US 10,405,034 B1).

Regarding claim 8 and 17, Philom and Prabhu further disclose a multimedia device in combination with the remote control device of claim 1, the multimedia device, comprising: a receiving device configured to wirelessly receive the control signal from the remote control device (See Philom [0017] receiving wireless communication between remote control and TV set); and
a multimedia processor configured to generate a data signal for displaying an interface on a client device, wherein when the received control signal includes a user profile identifier, the multimedia processor is further configured to (See analysis of claim 1 where Prabhu Fig 3 [0025-0026] discloses identifying the user and storing an ID mapped to the user preferences):
generate a data signal for displaying a customized interface based on at least one of the viewing history and the preference information provided in the selected user profile (See 
a transmitting device configured to transmit the data signal for displaying the interface to the client device of the identified user (See Fig 2 and [0020] digital audio/video output such as HDMI).

Philom and Prabhu do not explicitly disclose generate a query for selecting a user profile associated with the user profile identifier, the user profile being stored in a memory device having storage locations accessible by the multimedia processor.
	Nijim discloses that it was known to disclose generate a query for selecting a user profile associated with the user profile identifier, the user profile being stored in a memory device having storage locations accessible by the multimedia processor (See Fig 1, Fig 4, and Col 8 line 45-67).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Philom further with the known methods of Nijim predictably resulting in generating a query for selecting a user profile associated with the user profile identifier, the user profile being stored in a memory device having storage locations accessible by the multimedia processor by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of storing personalization settings and information in a database as suggested by Nijim.

	

obtain at least one of the viewing history and the preference information provided in one or more selected user profiles associated with a subscriber account; and generate a data signal for displaying the default interface based on at least one of the obtained viewing history and the preference information of the one or more selected user profiles; and  the transmitting device is further configured to transmit to a client device, the data signal for displaying the default interface (See [0030] where is user is not identifiable a default or unknown status may be assigned to a user. The system may maintain a set of viewing history for an unknown or default user as well.).

Regarding claim 11, Philomin Prabhu and Nijim further disclose the multimedia device of claim 8, wherein the query is sent to a cloud database (See Nijim Fig 1 and Col 3 line 5-67 querying databases and Col 8 line 35-67).

Regarding claim 12, Philom Prabhu and Nijim further disclose the multimedia device of claim 11, wherein the cloud database stores a plurality of user profiles, wherein each user profile is associated with a specified user (See Nijim: user profile data for users stored in database see Col 3 line 35-67).



Regarding claim 22, Philom Prabhu and Nijim further disclose the device of claim 17, wherein: at least one of the plurality of user identification files includes data associated with a plurality fingerprints, each fingerprint being associated with a different finger and a different control signal generated by the remote control processor (See Philom [0025] assigning  a preferred group of channels to each finger).

Regarding claim 23, Philomin Prabhu and Nijim further disclose the device of claim 1, wherein the control signal includes instructions for generating a user interface which includes options for controlling display, audio, and playback options of the content provider apparatus (See [0023] [0028] [0058] filtering or prioritizing playback option for content based on the current user).

Regarding claim 24, Philom  Prabhu and Nijim further disclose the device of claim 1, wherein the program code includes an application program for controlling the multimedia device, and in executing the program code the remote control unit is a device dedicated for controlling the multimedia device (See Philom [0006-0007] processor programmed , see Prabhu 

Regarding claim 25, Philom Prabhu and Nijim further disclose the device of claim 5, and in executing the program code the remote control unit is a device dedicated for controlling the multimedia device and generating commands to operate a control circuit (See Philom Fig 3 and [0017-0018] for controlling TV).
Philom does not explicitly disclose wherein the program code includes firmware for generating commands to operate the control circuit.
OFFICIAL NOTICE is taken that program code including firmware was notoriously well known in the art of computer hardware.
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Philom with the known methods of the notoriously well-known feature predictably resulting in the program code includes firmware for generating commands to operate the control circuit by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the notoriously well-known benefit of providing low-level control of hardware components.




10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philomin et al. (US 2003/0108227) in view of Prabhu et al. (US 2021/0289248) in view of Nijim et al. (US 10,405,034 B1) and further in view of Ellis et al. (US 2008/0059884).

Regarding claim 10 and 18, Philomin Prabhu and Nijim disclose the multimedia device of claim 8, but do not explicitly disclose wherein the processor is configured to select one or more advertisements for output to a client device based on at least one of the viewing history and the preference information provided in the selected user profile of the identified user.
Ellis discloses that it was known to display advertisements in an interactive media guidance application where the advertisements are bases on a users preferences and/or viewing history (See [0111]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Philomin with the known methods of Ellis predictably resulting in the processor being configured to select one or more advertisements for output to a client device based on at least one of the viewing history and the preference information provided in the selected user profile of the identified user by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing targeted advertisements as suggested by Ellis.

	

13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philomin et al. (US 2003/0108227) in view of Prabhu et al. (US 2021/0289248) in view of Nijim et al. (US 10,405,034 B1) and further in view of Mandavilli et al. (US 2019/0191214).

Regarding claim 13 and 19, Philomin Prabhu and Nijim discloses the multimedia device of claim 12, but do not explicitly disclose wherein the processor is configured to execute a neural network for learning a viewing and usage behavior of the specified user.
Mandavilli discloses that it was known to execute a neural network for learning a viewing and usage behavior of a specified user (See [0116]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Philomin further with the known methods of Mandavilli predictably resulting in execute a neural network for learning a viewing and usage behavior of a specified user by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of filtering viewing history .

	
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philomin et al. (US 2003/0108227) in view of Prabhu et al. (US 2021/0289248) in view of Nijim et al. (US 10,405,034 B1) and further in view of Scott et al. (US 2010/0223660 A1).

Regarding claim 14, Philomin Prabhu and Nijim further disclose the multimedia device of claim 12, but do not explicitly disclose wherein one of the plurality of user profiles is an 
Scott discloses one of the plurality of user profiles is an administrative profile, the administrative profile having permissions to control configurable parameters of the multimedia device (See [0059] and [0062]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Philomin further with the known methods of Scott predictably resulting in one of the plurality of user profiles is an administrative profile, the administrative profile having permissions to control configurable parameters of the multimedia device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a user to set parameters for the device such as viewing time for a child as suggested by Scott.

	
Regarding claim 15, Philomin Prabhu Nijim and Scott further disclose the multimedia device of claim 14, wherein the administrative profile has permissions to set controls for other user profiles (See Scott [0059] [0062] [0067]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425